DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant’s cancellation of claim 31 in response to the claim interpretation under 112(f) for the claim made on 12/15/2020 renders the claim interpretation moot. Therefore, the claim interpretation for claim 31 is withdrawn.
	Applicant’s appreciation for the indication of allowable claims 1-31 made on 12/15/2020 has been acknowledged. With the cancellation of claim 31, an update to the allowable claims is made. That is, claims 1-30 are allowable. 
	Applicant's arguments filed 02/16/2021 with respect to claim(s) 32-33 have been fully considered but they are not persuasive. 
Applicant’s argument:	Applicant argues on pgs. 3-4 the rejection of claims 32-33 in view of Palanki et al. (US 2008/0168332 A1).	Particularly, Applicant argues that Palanki does not teach (1) “maximum code rate capability of a wireless device that is wireless specific” because Palanki teaches “based on packet size” and (2) “a network node that schedules a wireless device with at least one of less than and equal to maximum code rate capability of the wireless device, upon receiving wireless device code rate capability of the wireless device” because Palanki teaches “an apparatus that selects a code rate based on threshold”. Examiner’s response:	Examiner respectfully disagrees. 	Regarding Applicant’s first argument, the claim does not define the maximum code rate capability cannot be based on a packet size and the claim further does not explicitly define the maximum code rate capability is wireless specific. Assuming Applicant argues “wireless device code rate capability of a wireless device” that includes “maximum code rate capability of the wireless device” indicates the “maximum code rate capability of a wireless device … is wireless specific”, the Examiner interpreted “wireless device code rate capability of a wireless device” to indicate a possessive indication that the code rate capability belongs to the wireless device. Therefore, the maximum code rate capability belongs to the wireless device and could be interpreted to be wireless specific. 	Furthermore, capability in “wireless device code rate capability” and “maximum code rate capability” is a broad term. It is interpreted as Palanki’s threshold. Palanki discloses in [0056] the thresholds are determined for code rates and are sent by the terminal to the system as its capability. Palanki then discloses in [0082] and [0084] an apparatus that receives at least one threshold from a terminal in form of capability information, wherein the at least one threshold is used to select a code rate. The different code rates include 1/5, 1/3, 1/2, and 2/3, wherein code rate 2/3 is interpreted as maximum code rate capability. Since the at least one threshold is transmitted by the wireless device terminal, the threshold is wireless specific because it belongs to the terminal. 	Regarding Applicant’s second argument, the claim does not require the scheduling is performed based on a trigger, i.e., upon receiving wireless device code rate capability. The claim simply requires the network node to receive wireless device code rate capability that includes maximum code rate capability and to schedule using the maximum code rate capability. The scheduling could be triggered by any other means. Applicant may want to amend the claim to recite “in response to then determines the code rates based on the capability information which are the thresholds for the code rate in order to send data to the terminal according to the selected code rate. Palanki discloses similar teachings in [0082] and [0084]: an apparatus receives at least one threshold from a terminal and uses the threshold to select a code rate, i.e., code rates 1/5, 1/3, 1/2, and 2/3. Again, Palanki’s threshold is interpreted as the capability of the terminal because [0056] discloses the thresholds correspond to code rates and are sent as capability information to use for the code rate selection. 

Claim Objections
 	Claim(s) 32-33 is/are objected to because of the following informalities:  
Claims 32-33 recite “a wireless device code rate capability of a wireless device, the code rate capability” but it should be “a wireless device code rate capability of a wireless device, the wireless device code rate capability” to avoid any confusion.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palanki et al. (US 2008/0168332 A1).

Regarding claim 32, Palanki discloses A network node, comprising (Fig. 3, [0033]: base station 110. Fig. 12: apparatus 1200):  
25processing circuitry, the processing circuitry including a processor and a memory, the memory containing instructions that, when executed by the processor, configure the processor to (Fig. 3, [0034]: a TX data processor 310, TC MIMO processor 320. Fig. 12, [0094]: processor, [0096]: memory): 
receive a wireless device code rate capability of a wireless device, the code rate capability including a maximum code rate capability of the wireless 30device (Figs. 11-12, [0082]-[0084]: apparatus receives capability information from a terminal. [0053]-[0056]: capability information includes thresholds for all code rates of a terminal, wherein the threshold is computed based on code rates equal to 1/5, 1/2, 1/3, or 2/3 (=maximum code rate capability)); 
schedule the wireless device with a code rate that is one of less than and equal to the maximum code rate capability of the wireless device (Figs. 11-12, [0082]-[0084]: the apparatus selects a code rate based on the threshold, i.e., any code rate 1/5, 1/3, 1/2, and code rate 2/3 .

Regarding claim 33, discloses A method of operation of a network node, the method comprising (Fig. 3, [0033]: base station 110. Fig. 12: apparatus 1200): 
receiving a wireless device code rate capability of a wireless device, the code rate capability including a maximum code rate capability of the wireless device (Figs. 11-12, [0082]-[0084]: apparatus receives capability information from a terminal. [0053]-[0056]: capability information includes thresholds for all code rates of a terminal, wherein the threshold is computed based on code rates equal to 1/5, 1/2, 1/3, or 2/3 (=maximum code rate capability))5; and 
scheduling the wireless device with a code rate that is one of less than and equal to the maximum code rate capability of the wireless device (Figs. 11-12, [0082]-[0084]: the apparatus selects a code rate based on the threshold, i.e., any code rate 1/5, 1/3, 1/2, and code rate 2/3 (=maximum code rate capability). [0056]: system sends data to terminal according to selected code rate based on these thresholds).

Allowable Subject Matter
	Claims 1-31 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior(s) art found is/are as follows:
Palanki et al. (US 2008/0168332 A1), which is directed to Fec code and code rate selection based on packet size; and teaches a base station sends a first HARQ transmission for packet 1 to a terminal, wherein the first HARQ transmission uses a packet format associated to a code rate. The base 
Leung et al. (US 2010/0316066 A1), which is directed to Managing video adaptation algorithms; and teaches a video server increases or decreases maximum rate limit based on feedback message, i.e., a TMMBR message, of a video terminal, wherein the video server encodes video segments according to a coding rate and then sends the video data to the video terminal via MTSI video session. Leung at [0031]-[0033], [0043]-[0046], [0074]-[0075], and [0090]-[0091]; and 
Svedman et al. (US 2015/0296394 A1), which is directed to Method and apparatus for a modified outer loop after a receiver outage event; and teaches a transmitter transmits a sequence of blocks of information to a receiver, and the receiver responds by sending a positive or a negative acknowledgement. The transmitter increases coding rates when the feedback is a positive acknowledgement and decreases coding rates when the feedback is a negative acknowledgement. Svedman at [0069]; and
Skraparlis et al. (US 2006/0093058 A1), which is directed to Multiple list link adaptation; and teaches a method to choose BLAST coding to increase data rate by increasing channel coding rate when acknowledgements are received and to choose Alamouti coding to increase data rate by increasing coding rate when no acknowledgements are received. Skraparlis at [0047]; and
3GPP TS 36.213 V10.9.0 (cited in IDS), which is directed to Technical Specification Group Radio Access Network; and teaches a UE skips decoding a transport block if the effective channel code rate is higher than 0.930. The physical layer then indicates to the higher layer that the decoding is unsuccessful. 3GPP at section 7.1.7; and 
Wan et al. (WO 2008/025366 A1) (cited in IDS), which is directed to Method and arrangement for link adaption signalling in a wireless communication network; and teaches a mobile station measures quality of a wireless link from a received data. The measurement is based on received bit information rate, block error-rate, or other parameters. The mobile station then transmits CQI to a Node B which then allocates radio resources and selects a coding rate for data to be transmitted to the mobile station. The coding rate may range between 0.1 and 0.99 and has to satisfy the conditions of the radio link between the mobile station and the Node B. The Node B may select the highest coding rate to code the data signal. Wan on pgs. 11-12. Wan further discloses a base station sends data signal to a UE, and the UE measures quality of the radio link and sends back information. The base station then uses the information to determine a coding rate to provide maximum user throughput and satisfy the constraint of a given block error rate. Wan on pgs. 16.

Palanki, Leung, Svedman, Skraparlis, 3GPP, and Wan, taken alone or in any reasonable combination, do not teach claims 1, 16, and 31. Particularly, the references do not teach “cause transmission, to the wireless device, of at least one data transmission coded at a maximum channel code rate that is one of less than and equal to a maximum channel code rate limit; receive at least one indication of reception of the at least one data transmission coded at the maximum channel code rate by the wireless device; and in response to receiving the at least one indication of reception associated with the at least one data transmission coded at the maximum channel code rate, modify the maximum channel code rate limit” (Emphasis added) in conjunction with other limitations recited in the claims.
Therefore claims 1-31 are allowed over the prior art of record. 


Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.H.N./Examiner, Art Unit 2478   

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478